(Slip Opinion)              OCTOBER TERM, 2017                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                       MURPHY v. SMITH ET AL.

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                THE SEVENTH CIRCUIT

 No. 16–1067. Argued December 6, 2017—Decided February 21, 2018
Petitioner Charles Murphy was awarded a judgment in his federal civil
  rights suit against two of his prison guards, including an award of at-
  torney’s fees. Pursuant to 42 U.S. C. §1997e(d)(2), which provides
  that in such cases “a portion of the [prisoner’s] judgment (not to ex-
  ceed 25 percent) shall be applied to satisfy the amount of attorney’s
  fees awarded against the defendant,” the district court ordered Mr.
  Murphy to pay 10% of his judgment toward the fee award, leaving de-
  fendants responsible for the remainder. The Seventh Circuit re-
  versed, holding that §1997e(d)(2) required the district court to ex-
  haust 25% of the prisoner’s judgment before demanding payment
  from the defendants.
Held: In cases governed by §1997e(d), district courts must apply as
 much of the judgment as necessary, up to 25%, to satisfy an award of
 attorney’s fees. The specific statutory language supports the Seventh
 Circuit’s interpretation. First, the mandatory phrase “shall be ap-
 plied” suggests that the district court has some nondiscretionary duty
 to perform. Second, the infinitival phrase “to satisfy the amount of
 attorney’s fees awarded” specifies the purpose or aim of the preceding
 verb’s nondiscretionary duty. Third, “to satisfy” an obligation, espe-
 cially a financial obligation, usually means to discharge the obliga-
 tion in full. Together, these three clues suggest that a district court
 (1) must act (2) with the purpose of (3) fully discharging the fee
 award. And the district court must use as much of the judgment as
 necessary to satisfy the fee award without exceeding the 25% cap.
 Contrary to Mr. Murphy’s suggestion, the district court does not have
 wide discretion to pick any “portion” that does not exceed the 25%
 cap. The larger statutory scheme supports the Seventh Circuit’s in-
 terpretation.    The previously governing provision, 42 U.S. C.
2                           MURPHY v. SMITH

                                  Syllabus

    §1988(b), granted district courts discretion to award fees in unam-
    biguous terms. It is doubtful that Congress, had it wished to confer
    the same sort of discretion in §1997e(d), would have bothered to write
    a new law for prisoner civil rights suits alone; omit all of the words
    that afforded discretion in the old law; and then replace those old dis-
    cretionary words with new mandatory ones. This conclusion is rein-
    forced by §1997e(d)’s surrounding provisions, which like paragraph
    (2), also limit the district court’s pre-existing discretion under
    §1988(b). See, e.g., §§1997e(d)(1)(A) and (B)(ii). The discretion urged
    by Mr. Murphy is exactly the sort of unguided and freewheeling
    choice that this Court has sought to expunge from practice under
    §1988. And his suggested cure for rudderless discretion—to have dis-
    trict courts apportion fees in proportion to the defendant’s culpabil-
    ity—has no basis in the statutory text or roots in the law. Pp. 2–9.
844 F.3d 653, affirmed.

   GORSUCH, J., delivered the opinion of the Court, in which ROBERTS,
C. J., and KENNEDY, THOMAS, and ALITO, JJ., joined. SOTOMAYOR, J.,
filed a dissenting opinion, in which GINSBURG, BREYER, and KAGAN, JJ.,
joined.
                       Cite as: 583 U. S. ____ (2018)                              1

                            Opinion of the Court

    NOTICE: This opinion is subject to formal revision before publication in the
    preliminary print of the United States Reports. Readers are requested to
    notify the Reporter of Decisions, Supreme Court of the United States, Wash-
    ington, D. C. 20543, of any typographical or other formal errors, in order
    that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                  _________________

                                  No. 16–1067
                                  _________________


           CHARLES MURPHY, PETITIONER v.

                ROBERT SMITH, ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

           APPEALS FOR THE SEVENTH CIRCUIT

                             [February 21, 2018]


  JUSTICE GORSUCH delivered the opinion of the Court.
  This is a case about how much prevailing prisoners
must pay their lawyers. When a prisoner wins a civil
rights suit and the district court awards fees to the pris-
oner’s attorney, a federal statute says that “a portion of
the [prisoner’s] judgment (not to exceed 25 percent) shall
be applied to satisfy the amount of attorney’s fees awarded
against the defendant. If the award of attorney’s fees is
not greater than 150 percent of the judgment, the excess
shall be paid by the defendant.” 42 U.S. C. §1997e(d)(2).
Whatever else you might make of this, the first sentence
pretty clearly tells us that the prisoner has to pay some
part of the attorney’s fee award before financial responsi-
bility shifts to the defendant. But how much is enough?
Does the first sentence allow the district court discretion
to take any amount it wishes from the plaintiff ’s judgment
to pay the attorney, from 25% down to a penny? Or does
the first sentence instead mean that the court must pay
the attorney’s entire fee award from the plaintiff ’s judg-
ment until it reaches the 25% cap and only then turn to
the defendant?
2                    MURPHY v. SMITH

                     Opinion of the Court

   The facts of our case illustrate the problem we face.
After a jury trial, the district court entered judgment for
Charles Murphy in the amount of $307,733.82 against two
of his prison guards, Officer Robert Smith and Lieutenant
Gregory Fulk. The court also awarded Mr. Murphy’s
attorney $108,446.54 in fees. So far, so good. But then
came the question who should pay what portion of the fee
award. The defendants argued that, under the statute’s
terms, the court had to take 25% (or about $77,000) from
Mr. Murphy’s judgment before taxing them for the balance
of the fee award. The court, however, refused that re-
quest. Instead, it ordered that Mr. Murphy “shall pay 10%
of [his] judgment” (or about $31,000) toward the fee
award, with the defendants responsible for the rest. In
support of this allocation, the district court explained that
it commonly varied the amount prisoners pay, though the
court offered no explanation for choosing 10% instead of
some other number. On appeal, a unanimous panel re-
versed, explaining its view that the language of
§1997e(d)(2) requires a district court to exhaust 25% of the
prisoner’s judgment before demanding payment from the
defendants. 844 F.3d 653, 660 (CA7 2016). So there we
have both sides of the debate, and our question, in a nut-
shell: did the district court have latitude to apply 10% (or
some other discretionary amount) of the plaintiff ’s judg-
ment to his attorney’s fee award instead of 25%? See
582 U. S. ___ (2017) (granting certiorari to resolve this
question).
   As always, we start with the specific statutory language
in dispute. That language (again) says “a portion of the
judgment (not to exceed 25 percent) shall be applied to
satisfy the amount of attorney’s fees awarded.”
§1997e(d)(2). And we think this much tells us a few
things. First, the word “shall” usually creates a mandate,
not a liberty, so the verb phrase “shall be applied” tells us
that the district court has some nondiscretionary duty to
                      Cite as: 583 U. S. ____ (2018)                      3

                           Opinion of the Court

perform. See Lexecon Inc. v. Milberg Weiss Bershad Hynes
& Lerach, 523 U.S. 26, 35 (1998) (“[T]he mandatory ‘shall’
. . . normally creates an obligation impervious to judicial
discretion”). Second, immediately following the verb we
find an infinitival phrase (“to satisfy the amount of attor-
ney’s fees awarded”) that specifies the purpose or aim of
the verb’s non-discretionary duty. Cf. R. Huddleston &
G. Pullum, Cambridge Grammar of the English Language,
ch. 8, §§1, 12.2, pp. 669, 729–730 (2002). Third, we know
that when you purposefully seek or aim “to satisfy” an
obligation, especially a financial obligation, that usually
means you intend to discharge the obligation in full.1
Together, then, these three clues suggest that the court (1)
must apply judgment funds toward the fee award (2) with
the purpose of (3) fully discharging the fee award. And to
meet that duty, a district court must apply as much of the
judgment as necessary to satisfy the fee award, without of
course exceeding the 25% cap. If Congress had wished to
afford the judge more discretion in this area, it could have
easily substituted “may” for “shall.” And if Congress had
wished to prescribe a different purpose for the judge to
pursue, it could have easily replaced the infinitival phrase
“to satisfy . . . ” with “to reduce . . . ” or “against . . . .” But
Congress didn’t choose those other words. And respect for
Congress’s prerogatives as policymaker means carefully
attending to the words it chose rather than replacing them
——————
  1 See  Black’s Law Dictionary 1543 (10th ed. 2014) (defining “satisfac-
tion” as “[t]he fulfillment of an obligation; esp., the payment in full of a
debt”); 14 Oxford English Dictionary 504 (2d ed. 1989) (defining “sat-
isfy” as “[t]o pay off or discharge fully; to liquidate (a debt); to fulfil
completely (an obligation), comply with (a demand)”); Webster’s New
International Dictionary 2220 (2d ed. 1950) (defining “satisfy” as “1. In
general, to fill up to the measure of a want of (a person or a thing);
hence, to gratify fully the desire of . . . . 2. a To pay to the extent of
claims or deserts; to give what is due to; as, to satisfy a creditor. b To
answer or discharge, as a claim, debt, legal demand, or the like; . . . to
pay off ”).
4                    MURPHY v. SMITH

                     Opinion of the Court

with others of our own.
   Mr. Murphy’s reply does more to hurt than help his
cause. Consider, he says, college math credits that the
college prospectus says shall be “applied to satisfy” a
chemistry degree. No one, the argument goes, would
understand that phrase to suggest a single math course
will fully discharge all chemistry degree requirements.
We quite agree, but that is beside the point. In Mr. Mur-
phy’s example, as in our statute, the word “satisfy” does
not suggest some hidden empirical judgment about how
often a math class will satisfy a chemistry degree. Instead
it serves to tell the college registrar what purpose he must
pursue when handed the student’s transcript: the regis-
trar must, without discretion, apply those credits toward
the satisfaction or discharge of the student’s credit obliga-
tions. No doubt a college student needing three credits to
graduate who took a three-credit math course would be
bewildered to learn the registrar thought he had discre-
tion to count only two of those credits toward her degree.
So too here. It doesn’t matter how many fee awards will
be fully satisfied from a judgment without breaking the
25% cap, or whether any particular fee award could be.
The statute’s point is to instruct the judge about the pur-
pose he must pursue—to discharge the fee award using
judgment funds to the extent possible, subject to the 25%
cap.
   Retreating now, Mr. Murphy contends that whatever
the verb and the infinitival phrase mean, the subject of
the sentence—“a portion of the judgment (not to exceed 25
percent)”—necessarily suggests wide judicial discretion.
This language, he observes, anticipates a range of
amounts (some “portion” up to 25%) that can be taken
from his judgment. And the existence of the range, Mr.
Murphy contends, necessarily means that the district
court must enjoy discretion to pick any “portion” so long as
it doesn’t exceed the 25% cap.
                 Cite as: 583 U. S. ____ (2018)            5

                     Opinion of the Court

   But that does not logically follow. Under either side’s
reading of the statute the portion of fees taken from the
plaintiff ’s judgment will vary over a range—whether
because of the district court’s discretionary choice (as Mr.
Murphy contends), or because of the variance in the size of
fee awards themselves, which sometimes will be less than
25% of the judgment (as Officer Smith and Lieutenant
Fulk suggest). If the police have two suspects in a robbery
committed with a red getaway car, the fact that one sus-
pect drives a red sedan proves nothing if the other does
too. The fact that the statute contemplates a range of
possible “portion[s]” to be paid out of the judgment, thus,
just doesn’t help identify which of the two proposed inter-
pretations we should adopt for both bear that feature.
   Nor does the word “portion” necessarily denote unfet-
tered discretion. If someone told you to follow a written
recipe but double the portion of sugar, you would know
precisely how much sugar to put in—twice whatever’s on
the page. And Congress has certainly used the word
“portion” in just that way. Take 16 U.S. C. §673b, which
defines the National Elk Refuge to include the “[e]ntire
portion now in Jackson Hole National Monument except
that portion in section 2 lying west of the east right-of-way
line of United States Highway Numbered 187,” among
other similar plots—descriptions sufficiently determinate
that the statute itself can later give the total number of
acres of covered land (“six thousand three hundred and
seventy-six acres, more or less”). So the question is how
has Congress used the word “portion” in this statute? And
as we have explained, the text persuades us that, subject
to the 25% cap, the size of the relevant “portion” here is
fixed by reference to the size of the attorney’s fee award,
not left to a district court’s unguided choice.
   Even if the interpretive race in this case seems close at
this point, close races still have winners. Besides, step-
ping back to take in the larger statutory scheme surround-
6                     MURPHY v. SMITH

                      Opinion of the Court

ing the specific language before us reveals that this case
isn’t quite as close as it might first appear. In 1976, Con-
gress enacted what is now 42 U.S. C. §1988(b) to author-
ize discretionary fee shifting in civil rights suits. Civil
Rights Attorney’s Fees Awards Act, 90 Stat. 2641. For
years that statute governed the award of attorney’s fees in
a large variety of civil rights actions, including prisoner
civil rights lawsuits like this one. But in the Prison Liti-
gation Reform Act of 1995, Congress reentered the field
and adopted §1997e’s new and specialized fee shifting
rule for prisoner civil rights suits alone. See 110 Stat.
1321–71.
    Comparing the terms of the old and new statutes helps
to shed a good deal of light on the parties’ positions. Sec-
tion 1988(b) confers discretion on district courts in unam-
biguous terms: “[T]he court, in its discretion, may allow
the prevailing party . . . a reasonable attorney’s fee as part
of the costs” against the defendant. (Emphasis added.)
Meanwhile, §1997e(d) expressly qualifies the usual opera-
tion of §1988(b) in prisoner cases. See §1997e(d)(1)
(providing that “[i]n any action brought by a prisoner . . .
in which attorney’s fees are authorized under section 1988
. . . such fees shall not be awarded, except” under certain
conditions). And as we’ve seen §1997e(d)(2) proceeds to
use very different language to describe the district court’s
job in awarding fees. It does not say “may,” it does not say
“reasonable,” and it certainly does not say anything about
“discretion.” If Congress had wished to confer the same
discretion in §1997e(d) that it conferred in §1988(b), we
very much doubt it would have bothered to write a new
law; omit all the words that afforded discretion in the old
law; and then replace those old discretionary words with
new mandatory ones. See Russello v. United States, 464
U.S. 16, 23 (1983) (refusing to conclude that “the differing
language” in two statutory provisions “has the same
meaning in each”).
                  Cite as: 583 U. S. ____ (2018)              7

                      Opinion of the Court

   The surrounding statutory structure of §1997e(d) rein-
forces this conclusion. Like paragraph (2), the other pro-
visions of §1997e(d) also limit the district court’s pre-
existing discretion under §1988(b). These provisions limit
the fees that would otherwise be available under §1988 to
cover only certain kinds of lawyerly tasks, see
§§1997e(d)(1)(A) and (B)(ii); they require proportionality
between fee awards and the relief ordered, see
§1997e(d)(1)(B)(i); and they restrict the hourly rate of the
prisoner’s lawyer, see §1997e(d)(3). All this suggests a
statute that seeks to restrain, rather than replicate, the
discretion found in §1988(b).
   Notably, too, the discretion Mr. Murphy would have us
introduce into §1997e doesn’t even sit easily with our
precedent under §1988. Our cases interpreting §1988
establish “[a] strong presumption that the lodestar fig-
ure—the product of reasonable hours times a reasonable
rate—represents a ‘reasonable’ fee.” Pennsylvania v.
Delaware Valley Citizens’ Council for Clean Air, 478 U.S.
546, 565 (1986). To be sure, before the lodestar became
“the guiding light of our fee shifting jurisprudence,” Bur-
lington v. Dague, 505 U.S. 557, 562 (1992), many lower
courts used one of your classic 12-factor balancing tests.
See Delaware Valley, 478 U.S., at 562, and n. 7. Ulti-
mately, though, this Court rejected undue reliance on the
12-factor test because it “gave very little actual guidance
to district courts[,] . . . placed unlimited discretion in trial
judges[,] and produced disparate results.” Id., at 563. Yet,
despite this guidance, Mr. Murphy effectively seeks to
(re)introduce into §1997e(d)(2) exactly the sort of unguided
and freewheeling choice—and the disparate results that
come with it—that this Court has sought to expunge from
practice under §1988. And he seeks to achieve all this on
the basis of considerably less helpful statutory language.
To state the suggestion is to reveal its defect.
   Nor does Mr. Murphy’s proposed cure solve his problem.
8                         MURPHY v. SMITH

                          Opinion of the Court

To avoid reading §1997e(d)(2) as affording entirely rudder-
less discretion, Mr. Murphy contends that district courts
should apportion fees in proportion to the defendant’s
culpability. When a defendant has acted egregiously, he
says, the court should lower the plaintiff ’s responsibility
for the fee award and increase the defendant’s—even if
that means applying only a “nominal” amount of the
plaintiff ’s judgment toward the fee. But precisely none of
this appears in §1997e(d)(2) or, for that matter, enjoys any
analogue in §1988’s lodestar analysis or even the old 12-
factor approach. Whatever you might have to say about
Mr. Murphy’s culpability formula as a matter of policy, it
has no roots in the law. Nor is it clear, for what it’s worth,
that the culpability approach would even help him. The
district court never cited the defendants’ culpability (or
any other reason) to justify taking only 10% rather than
25% from Mr. Murphy’s judgment. And it’s tough to see
what the choice of 10% might have had to do with the
defendant’s culpability in this case. The district court
actually remitted the jury’s punitive damages award—
suggesting that, if anything, the defendants’ culpability
had been already amply addressed.
  At the end of the day, what may have begun as a close
race turns out to have a clear winner. Now with a view of
the full field of textual, contextual, and precedential evi-
dence, we think the interpretation the court of appeals
adopted prevails. In cases governed by §1997e(d), we hold
that district courts must apply as much of the judgment as
necessary, up to 25%, to satisfy an award of attorney’s
fees.2
——————
  2 Even for those of us who might be inclined to entertain it, Mr. Mur-

phy’s legislative history argument fails to overcome the textual, contex-
tual, and precedential evidence before us. He points to an early draft of
§1997e(d)(2) that read: “Whenever a monetary judgment is awarded in
an action described in paragraph (1), a portion of the judgment (not to
exceed 25 percent) shall be applied to satisfy the amount of attorney’s
                     Cite as: 583 U. S. ____ (2018) 
                   9

                          Opinion of the Court 


  The judgment is
                                                              Affirmed.




——————
fees awarded against the defendant. If the award of attorney’s fees is
greater than 25 percent of the judgment, the excess shall be paid by the
defendant.” Prison Litigation Reform Act of 1995, S. 1279, 104th Cong.,
1st Sess., §3(d), p. 16 (1995) (emphasis added). Mr. Murphy admits
that the italicized language in the second sentence suggests that it is
the size of the attorney’s fees award, not some invisible discretion, that
determines what the defendant must pay. Yet, he notes, the second
sentence was revised in the legislative process and now reads: “If the
award of attorney’s fees is not greater than 150 percent of the judgment,
the excess shall be paid by the defendant.” 42 U.S. C. §1997e(d)(2)
(emphasis added).
   But what exactly does this amendment process prove, even taken on
its own terms? It shows that, at some stage of the bill’s consideration,
its proponents likely shared our understanding that the (still un-
changed) first sentence doesn’t give district courts the discretion to
allocate fees to the defendant as they please. For if such discretion
were intended, it would have been incoherent for the drafters to say, in
the second sentence, that defendants must pay only “[i]f the award of
attorney’s fees is greater than 25 percent of the judgment,” instead of
whenever the district court chooses. Beyond that, the amendment
process tells us nothing. Did legislators voting on the measure agree
with our interpretation of the first sentence and drop the confirmatory
language from the second as flabby duplication? Or did they drop it
because, as Mr. Murphy supposes, they thought it erroneous or even
just bad policy? Did anyone voting on the measure even think about
this question? There is no way to know, and we will not try to guess.
                 Cite as: 583 U. S. ____ (2018)           1

                  SOTOMAYOR, J., dissenting

SUPREME COURT OF THE UNITED STATES
                         _________________

                         No. 16–1067
                         _________________


         CHARLES MURPHY, PETITIONER v.

              ROBERT SMITH, ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

           APPEALS FOR THE SEVENTH CIRCUIT

                     [February 21, 2018]


  JUSTICE SOTOMAYOR, with whom JUSTICE GINSBURG,
JUSTICE BREYER, and JUSTICE KAGAN join, dissenting.
  The Court concludes that the attorney’s fee apportion-
ment provision of the Prison Litigation Reform Act of 1995
(PLRA), 42 U.S. C. §1997e(d)(2), requires that a district
court endeavor to fulfill the entirety of an attorney’s fee
award from the monetary judgment awarded to a prevail-
ing prisoner-plaintiff, and only if 25 percent of the judg-
ment is inadequate to cover the fee award can the court
require contribution from the defendant. Ante, at 8. I
cannot agree. The text of §1997e(d)(2)—“a portion of the
judgment (not to exceed 25 percent) shall be applied to
satisfy the amount of attorney’s fees awarded against the
defendant”—and its statutory context make clear that the
provision permits district courts to exercise discretion in
choosing the portion of a prisoner-plaintiff ’s monetary
judgment that must be applied toward an attorney’s fee
award, so long as that portion is not greater than 25 per-
cent. I therefore respectfully dissent.
                             I
  In approaching this case, it helps to understand the
background of the fee award at issue. On July 25, 2011,
petitioner Charles Murphy, a prisoner at the Vandalia
Correctional Center in Illinois, reported that his assigned
2                    MURPHY v. SMITH

                   SOTOMAYOR, J., dissenting

seat at mealtime had food and water on it, which resulted
in Murphy being handcuffed and escorted to a segregation
building. Once there, Murphy taunted respondent Correc-
tional Officer Robert Smith, who responded by hitting
Murphy in the eye and applying a choke hold, causing
Murphy to lose consciousness. When Murphy woke up,
Officer Smith and respondent Lieutenant Gregory Fulk
were pushing him into a cell. His hands were still cuffed
behind his back and he fell face-first into the cell and hit
his head on a metal toilet. Officer Smith and Lieutenant
Fulk then stripped Murphy of his clothes, removed his
handcuffs, and left him in the cell without checking his
condition. Thirty or forty minutes passed until a nurse
arrived to attend to Murphy, who was sent to a hospital.
Part of his eye socket had been crushed and required
surgery. Despite the procedure, Murphy did not fully
recover; almost five years later, his vision remained dou-
bled and blurred.
   Murphy sued respondents under 42 U.S. C. §1983 and
state-law causes of action. After trial, a jury found Officer
Smith liable for state-law battery and unconstitutional use
of force under the Eighth Amendment, and found Lieuten-
ant Fulk liable for deliberate indifference to a serious
medical need in violation of the Eighth Amendment. The
jury awarded Murphy $409,750.00 in compensatory and
punitive damages, which the District Court reduced to
$307,733.82. The District Court also awarded Murphy’s
attorney $108,446.54 in fees for the several hundred hours
he spent on the case and, pursuant to §1997e(d)(2), or-
dered Murphy to contribute 10 percent of his money judg-
ment toward the attorney’s fee award and respondents to
pay the rest.
   Respondents appealed, arguing that §1997e(d)(2) re-
quired Murphy to contribute 25 percent of his judgment
toward payment of the attorney’s fee award. The Court of
Appeals for the Seventh Circuit agreed and reversed. In
                 Cite as: 583 U. S. ____ (2018)           3

                   SOTOMAYOR, J., dissenting

so doing, it acknowledged that its interpretation of
§1997e(d)(2) was at odds with that of all the other Courts
of Appeals to have considered the question. See 844 F.3d
653, 660 (2016) (citing Boesing v. Spiess, 540 F.3d 886,
892 (CA8 2008); Parker v. Conway, 581 F.3d 198, 205
(CA3 2009)).
                             II

                             A

  The relevant provision in the PLRA provides:
    “Whenever a monetary judgment is awarded in [a
    civil-rights action brought by a prisoner], a portion of
    the judgment (not to exceed 25 percent) shall be ap-
    plied to satisfy the amount of attorney’s fees awarded
    against the defendant. If the award of attorney’s fees
    is not greater than 150 percent of the judgment, the
    excess shall be paid by the defendant.” 42 U.S. C.
    §1997e(d)(2).
   The crux of the majority’s reasoning is its definition of
the infinitive “to satisfy.” The majority contends that
“when you purposefully seek or aim ‘to satisfy’ an obliga-
tion, especially a financial obligation, that usually means
you intend to discharge the obligation in full.” Ante, at 3.
To meet its duty to act with the purpose of fully discharg-
ing the fee award, the majority reasons, “a district court
must apply as much of the judgment as necessary to sat-
isfy the fee award, without of course exceeding the 25%
cap.” Ibid.
   But the phrase “to satisfy” as it is used in §1997e(d)(2)
does not bear the weight the majority places on it. Its
neighboring text and the realities of prisoner-civil-rights
litigation rebut the conclusion that “to satisfy” compels
a district court always to maximize the amount of the
prisoner-plaintiff ’s judgment to be contributed to the fee
award, and instead indicate that the only work “to satisfy”
4                     MURPHY v. SMITH

                    SOTOMAYOR, J., dissenting

does in the statute is to direct a district court to contribute
some amount of the judgment toward payment of the fee
award.
   Beginning with the neighboring text, it may well be
that, standing alone, “to satisfy” is often used to mean “to
completely fulfill an obligation.” But the statutory provi-
sion here does not simply say “to satisfy”; it says “applied
to satisfy.” As a matter of everyday usage, the phrase
“applied to satisfy” often means “applied toward the satis-
faction of,” rather than “applied in complete fulfillment
of.” Thus, whereas an action undertaken “to satisfy” an
obligation might, as the majority suggests, naturally be
understood as an effort to discharge the obligation in full,
ante, at 3, a contribution that is “applied to satisfy” an
obligation need not be intended to discharge the obligation
in full.
   Take a few examples: A consumer makes a payment on
her credit card, which her agreement with the card com-
pany provides shall be “applied to satisfy” her debt. A
student enrolls in a particular type of math class, the
credits from which her university registrar earlier an-
nounced shall be “applied to satisfy” the requirements of a
physics degree. And a law firm associate contributes
hours to a pro bono matter that her firm has provided may
be “applied to satisfy” the firm’s overall billable-hours
requirement. In each case, pursuant to the relevant
agreement, the payment, credits, and hours are applied
toward the satisfaction of a larger obligation, but the
inference is not that the consumer, student, or associate
had to contribute or even necessarily did contribute the
maximum possible credit card payment, classroom credits,
or hours toward the fulfillment of those obligations. The
consumer may have chosen to make the minimum credit
card payment because she preferred to allocate her other
funds elsewhere; the student may have chosen the four-
credit version of the math course over the six-credit one
                  Cite as: 583 U. S. ____ (2018)              5

                    SOTOMAYOR, J., dissenting

because the former had a better instructor; and the asso-
ciate may have been judicious about the hours she dedi-
cated to the pro bono matter because she knew her firm
more highly valued paid over pro bono work. So, too, here.
Section 1997e(d)(2), like the credit card agreement, uni-
versity registrar announcement, and law firm policy, sets
out the relevant rule—“a portion of the judgment (not to
exceed 25 percent) shall be applied to satisfy” the fee
award—and the district court, like the consumer, student,
and law firm associate, decides how much of the judgment
to apply.
   As a practical matter, moreover, a district court will
almost never be able to discharge fully a fee award from
25 percent of a prisoner-plaintiff ’s judgment. In the vast
majority of prisoner-civil-rights cases, the attorney’s fee
award exceeds the monetary judgment awarded to the
prevailing prisoner-plaintiff. In fiscal year 2012, for in-
stance, the median damages award in a prisoner-civil-
rights action litigated to victory (i.e., not settled or decided
against the prisoner) was a mere $4,185. See Schlanger,
Trends in Prisoner Litigation, as the PLRA Enters Adult-
hood, 5 U. C. Irvine L. Rev. 153, 168 (2015) (Table 7)
(Trends in Prisoner Litigation). Therefore, in 2012, the
maximum amount (25 percent) of the median judgment
that could be applied toward an attorney’s fee award was
$1,046.25. The PLRA caps the hourly rate that may be
awarded to a prisoner-plaintiff ’s attorney at 150 percent
of the rate for court-appointed counsel under 18 U.S. C.
§3006A, which in 2012 was $125. 42 U.S. C. §1997e(d)(3);
App. to Pet. for Cert. 21a. Thus, a prisoner’s attorney was
entitled to up to $187.50 per hour worked. Even if a dis-
trict court were to apply an hourly rate of just $100, well
below the cap, unless the attorney put in fewer than 10.5
hours in the ordinary case—a virtually unimaginable
scenario—25 percent of the judgment will not come close
6                         MURPHY v. SMITH

                       SOTOMAYOR, J., dissenting

to discharging fully the attorney’s fee award.1
   Such low judgments are not a new phenomenon in
prisoner-civil-rights suits; they were the norm even before
Congress enacted the PLRA. In fiscal year 1993, for ex-
ample, the median damages award for prisoner-plaintiffs
in cases won at trial was $1,000. See Trends in Prisoner
Litigation 167; Schlanger, Inmate Litigation, 116 Harv. L.
Rev. 1555, 1602–1603, and Table II.C (2003).2
   Given the very small judgment awards in successfully
litigated prisoner-civil-rights cases, it is hard to believe, as
the majority contends, that Congress used “applied to
satisfy” to command an effort by district courts to “dis-
charge . . . in full,” ante, at 3, when in most cases, full
discharge will never be possible.3 Rather, taking into
account both the realities of prisoner-civil-rights litigation
and the most natural reading of “applied to satisfy,” the
more logical inference is that §1997e(d)(2) simply requires
that a portion of the prevailing prisoner-plaintiff ’s judg-
ment be applied toward the satisfaction of the attorney’s
fee award.4 It does not, however, demand that the district
court always order the prisoner-plaintiff to pay the maxi-
mum possible portion of the judgment (up to 25 percent)
——————
   1 A similar conclusion obtains if one considers the average, rather

than the median, damages award in a prisoner-civil-rights action
litigated to victory, which in 2012 was $20,815. See Trends in Prisoner
Litigation 168 (Table 7).
   2 The average such award in 1993, excluding one extreme outlier of

$6.5 million, was $18,800. See Trends in Prisoner Litigation 167;
Schlanger, 116 Harv. L. Rev., at 1603.
   3 In fact, even here, where the monetary judgment awarded to Mur-

phy was well above the average award in prisoner-civil-rights cases, 25
percent of the judgment cannot fully discharge the fees awarded to his
attorney.
   4 Irrespective of what portion of the judgment the district court ulti-

mately requires the prisoner-plaintiff to contribute to the fee award, the
award will always be satisfied, i.e., paid in full, for once the prisoner-
plaintiff provides his contribution from the judgment, the defendant
will be called upon to contribute the remainder.
                 Cite as: 583 U. S. ____ (2018)            7

                   SOTOMAYOR, J., dissenting

needed to discharge fully the fee award. Under that inter-
pretation, applying any amount of Murphy’s judgment
toward payment of his attorney’s fee award complies with
§1997e(d)(2), whether that amount is 10 percent of the
judgment as ordered by the District Court or 25 percent as
ordered by the Court of Appeals.
                              B
  The majority suggests that if Congress had wanted to
permit judges to pursue something other than full dis-
charge of the fee award from the judgment, it could have
replaced “to satisfy” with “to reduce” or “against.” Ante, at
3. But the majority ignores that Congress also easily
could have written §1997e(d)(2) to more clearly express
the meaning it and respondents champion. The statute,
for example, simply could have said: “Twenty-five percent
of the plaintiff ’s judgment shall be applied to satisfy the
amount of attorney’s fees awarded against the defendant.
If the award of attorney’s fees is not greater than 150
percent of the judgment, the excess shall be paid by the
defendant.”
  In fact, Congress considered and rejected language prior
to enacting the current attorney’s fee apportionment
provision that would have done just what the majority
claims. An earlier version of §1997e(d)(2) provided:
    “Whenever a monetary judgment is awarded in an ac-
    tion described in paragraph (1), a portion of the judg-
    ment (not to exceed 25 percent) shall be applied to sat-
    isfy the amount of attorney’s fees awarded against the
    defendant. If the award of attorney’s fees is greater
    than 25 percent of the judgment, the excess shall be
    paid by the defendant.” Prison Litigation Reform Act
    of 1995, S. 1279, 104th Cong., 1st Sess., §3(d), p. 16
    (1995) (emphasis added).
  The italicized clause plainly expressed what the major-
8                    MURPHY v. SMITH

                   SOTOMAYOR, J., dissenting

ity contends the current provision means, i.e., that a de-
fendant’s liability for the attorney’s fee award begins only
if any portion of the award remains unpaid after the pre-
vailing prisoner-plaintiff has contributed 25 percent of the
judgment. But Congress removed this clause before final-
izing the bill, thus electing to keep the 25-percent ceiling
for the prisoner-plaintiff ’s contribution to the fee award
and rejecting a 25-percent floor for the defendant’s contri-
bution. See H. R. Conf. Rep. No. 104–378, p. 71 (1995).
   The majority alternatively disclaims the ability to dis-
cern what motivated the deletion and pronounces that “[i]t
shows that, at some stage of the bill’s consideration, its
proponents likely shared [the majority’s] understanding”
of how the first sentence works. Ante, at 8–9, n. 2. In the
majority’s view, it is more likely that Congress drafted two
redundant sentences than two conflicting ones. Ibid.
That supposition, however, is purely speculative. Here is
what is known for certain: Congress had before it lan-
guage that would have accomplished exactly the statutory
function the majority today endorses and Congress chose
to excise that language from the text. Our precedent
instructs that “[w]here Congress includes limiting lan-
guage in an earlier version of a bill but deletes it prior to
enactment, it may be presumed that the limitation was
not intended.” Russello v. United States, 464 U.S. 16, 23–
24 (1983). See also INS v. Cardoza-Fonseca, 480 U.S.
421, 442–443 (1987) (“ ‘Few principles of statutory con-
struction are more compelling than the proposition that
Congress does not intend sub silentio to enact statutory
language that it has earlier discarded in favor of other
language’ ”).
                            C
  The rest of the statutory text confirms that district
courts have discretion to choose the amount of the judg-
ment that must be applied toward the attorney’s fee
                     Cite as: 583 U. S. ____ (2018)                    9

                       SOTOMAYOR, J., dissenting

award. Specifically, that grant of discretion is evident
from Congress’ use of two discretion-conferring terms,
“portion” and “not to exceed.”
   The first word, “portion,” is defined as “[a] share or
allotted part (as of an estate).” Black’s Law Dictionary
1182 (7th ed. 1999). “Portion” thus inherently conveys an
indeterminate amount. Take, for instance, the following
sentence: “My dinner guest has requested a portion of
apple pie for dessert.” How much is a “portion” of pie? For
a marathon runner, a “portion” might mean a hearty
serving, perhaps an eighth of a whole pie; for someone on
a diet, however, a “portion” might mean a tiny sliver. The
dinner host can figure it out based on the circumstances.
Similarly, in this context, referencing a “portion” of the
judgment tells us that some amount of the judgment up to
25 percent of the whole is to be applied to the attorney’s
fee award, but not exactly what amount. That decision is
left to the sound discretion of the district court, depending
again on the circumstances.
   The majority dismisses as insignificant Congress’ use of
this discretion-conferring term, arguing that under either
side’s reading of the statute, the “portion” of fees taken
from the prisoner-plaintiff ’s judgment will vary. See ante,
at 5. True enough,5 but that fact does not justify the
majority’s brushoff. Congress’ deliberate choice to use the
indeterminate, discretion-conferring term “portion” in
§1997e(d)(2) reveals much about the statute’s meaning.
   To illustrate the significance of Congress’ use of the
word “portion,” imagine that §1997e(d)(2) contained no
qualifying “not to exceed” parenthetical, and instead pro-
——————
   5 Notably, such variation will be far less common under the majority’s

reading. Given that the fee awards in prisoner-civil-rights victories
almost always exceed the monetary judgments, see Part II–A, supra, on
the majority’s reading, it will be the rare case indeed when the “por-
tion” of the judgment applied to the fee award will be anything other
than 25 percent.
10                        MURPHY v. SMITH

                       SOTOMAYOR, J., dissenting

vided only that “a portion of the judgment shall be applied
to satisfy the amount of attorney’s fees awarded against
the defendant.” As applied to the typical scenario, i.e.,
where the attorney’s fee award exceeds the prisoner-
plaintiff ’s money judgment, the most natural reading of
the statute absent the limiting parenthetical is that the
amount of the judgment applied to the fee award must be
more than zero and less than 100 percent. That is be-
cause, as explained above, “portion” means something less
than the whole but does not have a fixed value.6 If the
majority were correct in its reading of “to satisfy,” how-
ever—that it requires the district court to endeavor to dis-
charge fully the attorney’s fee award from the prisoner-
plaintiff ’s judgment before turning to the defendant for a
contribution—then, in the typical case, absent the paren-
thetical, we would have to conclude that “a portion of the
judgment” always means “all of the judgment” or perhaps
“all of the judgment save a nominal amount.” I do not
think it reasonable to conclude that Congress intended to
ascribe such a strained meaning to “portion.” That the
majority’s reading of one term—“to satisfy”—forces an
implausible reading of another term—“portion”—strongly
suggests that its reading is incorrect.
  Congress’ use of the word “portion,” therefore, does not
merely instruct that there are a range of possible portions
that can be paid out of the judgment. “Portion” makes
evident that the district court is afforded the discretion to
——————
  6 Of course, “portion” can gain a more determinate meaning by its

surrounding context, as the majority’s examples illustrate. See ante, at
5. But §1997e(d)(2) is not like the recipe that quantifies the initial
portion of sugar to be doubled or the statutory provision that describes
with geographic precision the lands to be made part of the National Elk
Refuge. “[T]o satisfy” simply instructs that some portion of the prisoner-
plaintiff ’s judgment “not to exceed 25 percent” be applied toward the
satisfaction of the fee award. See supra, at 6. Section 1997e(d)(2)
therefore lacks the clarifying details present in the majority’s examples
that would give fixed meaning to the word “portion.”
                  Cite as: 583 U. S. ____ (2018)           11

                   SOTOMAYOR, J., dissenting

choose the amount of the judgment to be paid toward the
fee award. The addition of the “not to exceed 25 percent”
parenthetical only enhances this conclusion. The phrase
“not to exceed,” which is itself discretion conferring, sets
an upper, but not a lower, limit and thus cabins, but does
not eliminate, the exercise of discretion that “portion”
confers.
                               D
  The distinction between cabining and eliminating dis-
cretion is also key to understanding the relationship be-
tween §1997e(d) and 42 U.S. C. §1988(b), as well as be-
tween §1997e(d)(2) and its surrounding statutory
provisions.
  Section 1988(b), the Civil Rights Attorney’s Fees Awards
Act of 1976, authorizes a district court to award “a reason-
able attorney’s fee” to a prevailing party in an action to
enforce one or more of several federal civil rights laws.
Section 1997e(d) in turn imposes limits on the attorney’s
fees available under §1988(b) when the prevailing plaintiff
in one of the specified civil-rights actions is a prisoner. In
particular, the district court may award attorney’s fees to
the prisoner only if “the fee was directly and reasonably
incurred in proving an actual violation of the plaintiff ’s
rights protected by a statute pursuant to which a fee may
be awarded under section 1988,” and “the amount of the
fee is proportionately related to the court ordered relief for
the violation” or “the fee was directly and reasonably
incurred in enforcing the relief ordered for the violation.”
§1997e(d)(1). In addition, as noted supra, at 5, the district
court may not base an award of attorney’s fees “on an
hourly rate greater than 150 percent of the hourly rate
established under [18 U.S. C. §3006A] for payment of
court-appointed counsel” and, if the prisoner-plaintiff was
awarded damages, may not award attorney’s fees in excess
of 150 percent of the monetary judgment. §§1997e(d)(2)–
12                    MURPHY v. SMITH

                   SOTOMAYOR, J., dissenting

(3).
   These provisions, of course, do not eliminate a district
court’s discretion when it comes to the award of attorney’s
fees to a prevailing prisoner-plaintiff; they merely com-
press the range of permissible options. A district court
still has the discretion to decide whether to award attor-
ney’s fees, just as it ordinarily would under §1988(b); it
simply must first ensure that the threshold conditions set
out in §1997e(d)(1) are satisfied. A district court likewise
still has the discretion to determine what constitutes a
reasonable amount of fees to award; it simply must abide
by the two 150-percent caps in doing so.
   Just as these surrounding statutory provisions in
§1997e(d) set outward bounds on a district court’s exercise
of discretion while still preserving the exercise of discre-
tion within those bounds, so, too, does §1997e(d)(2). A
district court is not free to require the defendant to pay
the entire attorney’s fee award, nor is it free to require the
prisoner-plaintiff to give up more than 25 percent of his
judgment to pay the fee award. But within those bounda-
ries, the district court is free to decide which party should
pay what portion of the fee award.
   The majority suggests that affording discretion to dis-
trict courts when it comes to the apportionment of attor-
ney’s fee awards is in tension with our adoption of the
lodestar method as the presumptive means of calculating
a reasonable fee award under §1988. Ante, at 7. Prior to
the lodestar’s development, several lower courts utilized
12 “sometimes subjective factors.” Pennsylvania v. Dela-
ware Valley Citizens’ Council for Clean Air, 478 U.S. 546,
563 (1986). Because that method “placed unlimited dis-
cretion in trial judges and produced disparate results,”
ibid., this Court endorsed the lodestar approach, pursuant
to which a court multiplies “the number of hours reasona-
bly expended on the litigation times a reasonable hourly
rate,” Blum v. Stenson, 465 U.S. 886, 888 (1984), and then
                  Cite as: 583 U. S. ____ (2018)           13

                   SOTOMAYOR, J., dissenting

considers whether to make adjustments to that amount,
see id., at 898–901; Hensley v. Eckerhart, 461 U.S. 424,
435 (1983). The majority asserts that adopting Murphy’s
reading of §1997e(d)(2) would lead to “exactly the sort of
unguided and freewheeling choice” this Court sought to
leave behind when it sanctioned the lodestar approach.
Ante, at 7. That analogy, however, is inapt.
  First, the question before us is whether §1997e(d)(2)
affords district courts any discretion in the apportionment
of responsibility for payment of an attorney’s fee award,
not how district courts reasonably should exercise that
discretion. When this Court embraced the lodestar ap-
proach, it did so to provide guideposts to district courts as
they exercised the discretion granted to them by §1988(b)
to “allow the prevailing party . . . a reasonable attorney’s
fee.” By no means did this Court eliminate that exercise of
discretion. Rather, the Court has “reemphasize[d] that
the district court has discretion in determining the
amount of a fee award.” Hensley, 461 U.S., at 437; see
also Blum, 465 U.S., at 902, n. 19 (“A district court is
expressly empowered to exercise discretion in determining
whether an award is to be made and if so its reasonable-
ness”); id., at 896 (explaining that the proper standard of
review of an attorney’s fee award is abuse of discretion).
As was the case for the District Court here, that exercise
of discretion can include, for example, whether a defend-
ant is entitled to a reduction in hours where a plaintiff did
not succeed on all his claims, and whether certain claimed
expenses are reasonable. See App. to Pet. for Cert. 22a–
26a.
  If the majority is concerned that district courts are
exercising the apportionment discretion afforded to them
by §1997e(d)(2) in an uneven or unguided manner, the
solution is not to read the conferral of discretion out of the
statute entirely. Instead, as occurred in the §1988(b)
context, the Court could endorse a method for apportion-
14                        MURPHY v. SMITH

                       SOTOMAYOR, J., dissenting

ing attorney’s fee awards that can consistently be applied
across cases.7 Just as courts ultimately were capable,
through trial-and-error, of discerning an appropriate
formula for assessing the reasonableness of a given fee
award, see Delaware Valley, 478 U.S., at 562–565, so, too,
are they capable of determining a sound approach to the
apportionment decision envisioned by §1997e(d)(2).8
  Second, even absent an equivalent method to the lode-
star inquiry, §1997e(d)(2) does not, unlike the old 12-factor
analysis for calculating fee awards, afford unlimited dis-
cretion. Congress provided express bounds on a district
court’s apportionment discretion, requiring that it order
the prevailing prisoner-plaintiff to contribute at least
some part of his money judgment to the fee award but no
more than 25 percent.
  Finally, it is not obvious that the need for a more regi-
mented approach with respect to calculating the amount of
an attorney’s fee award under §1988(b) should dictate the
need for a similarly regimented approach with respect to
the apportionment of responsibility for that award under
§1997e(d)(2). The two decisions involve fundamentally
different inquiries: The first is focused on the prevailing-
plaintiff ’s attorney and is concerned with determining a
reasonable value for services rendered in pursuing the
action, and the second is focused on the parties and is
concerned with assessing the extent to which each party
——————
  7 Such  an apportionment method could, for example, account for a
defendant’s conduct during the litigation, just as the lodestar method
considers the prevailing-plaintiff ’s conduct in prosecuting the action. A
defendant that acts in ways that unnecessarily prolong or complicate
the litigation so as to increase the plaintiff ’s fees reasonably could be
asked to bear a greater share of that expense.
  8 Relatedly, the majority indicates concern with the District Court’s

lack of explanation for its choice of 10 percent. See ante, at 8. That
procedural failure can easily be remedied by requiring district courts to
explain their apportionment decisions so as to facilitate meaningful
appellate review.
                 Cite as: 583 U. S. ____ (2018)           15

                   SOTOMAYOR, J., dissenting

should bear responsibility for payment of those services
(within the bounds set by Congress). In light of these
distinctions, the Court should hesitate to extrapolate
wholesale from the considerations that drove the adoption
of the lodestar rule to constrain the apportionment discre-
tion afforded by §1997e(d)(2).
                             III
  On my reading of the plain text of §1997e(d)(2) and its
surrounding statutory provisions and context, the proper
interpretation of the provision is clear: District courts may
exercise discretion in choosing the portion of the prisoner-
plaintiff ’s monetary judgment that must go toward the
attorney’s fee award, so long as that choice is not greater
than 25 percent of the judgment. Because the majority
holds that a prevailing prisoner-plaintiff must always
yield 25 percent of his monetary judgment or, if less, the
full amount of the fee award in every case, I respectfully
dissent.